UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21934 RiverNorth Funds (Exact name of registrant as specified in charter) 325 N. LaSalle St. Suite 645 Chicago, IL 60654 (Address of principal executive offices) (Zip code) John C. Swhear Huntington Asset Services, Inc. 2960 North Meridian Street Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Copies to:  JoAnn M. Strasser  Thompson Hine LLP  312 Walnut Street, 14th Floor Cincinnati, Ohio 45202 Registrant's telephone number, including area code: (312) 832-1440 Date of fiscal year end: September 30 Date of reporting period: June 30, 2009 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking notes. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. ITEM 1. PROXY VOTING RECORD: Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a).The name of the issuer of the portfolio security; (b).The exchange ticker symbol of the portfolio security; (c). The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security;  (d).The shareholder meeting date; (e).A brief identification of the matter voted on; (f).Whether the matter was proposed by the issuer or by a security holder; (g).Whether the Registrant cast its vote on the matter; (h).How the Registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and  (i).Whether the Registrant cast its vote for or against management. FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company  Quarterly Report of Proxy Voting Record Fund/Fund Family Name: RiverNorth Funds Date of Fiscal Year End: 09/30 Date of Reporting Period: July 1, 2009 to June 30, 2010 RiverNorth Core Opportunity Fund Company Name Ticker CUSIP Meeting Date Record Date Prop # Proposal Vote Mngmt Recom. Vs. Mngmt Notes Clough Global Equity Fund GLQ 18914C100 7/17/2009 5/18/2009 1 Election of Directors Split For With/Against Mirror Vote Clough Global Opportunities Fund GLO 18914E106 7/17/2009 5/18/2009 1 Election of Directors Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 2 Election of Directors Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 3 Approve new investment advisory and administration contract with lower contractual fees between the fund and UBS Global Asset Management. Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 4 Approve a change in the fund's investment policies to address recent market developments and make the fund more competitive. Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 5 Approve a shareholder proposal recommending that the board of directors take action, subject to market conditions, to afford common and preferred shareholders an opportunity to realize the net asset value of their shares. Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 6 Approve a shareholder proposal to terminate the investment advisory agreement between the fund and UBS Global AM Split Against With/Against Mirror Vote ACM Managed Dollar Fund ADF 5/21/2009 6/19/2009 1 Approve plan on acquisition and liquidation between acm managed dollar income fund & alliancebernstein global high income fund. Split For With/Against Mirror Vote Legg Mason Inc LM 7/28/2009 5/29/2009 1 Election of Directors Against For Against Legg Mason Inc LM 7/28/2009 5/29/2009 2 Amendment of the Legg Mason, Inc 1996 equity incentive plan. Against For Against Legg Mason Inc LM 7/28/2009 5/29/2009 3 Ratification of the appointment of PWC as public accountant. Against For Against Legg Mason Inc LM 7/28/2009 5/29/2009 4 Stockholder Proposal regarding the executive incentive compensation plan For Against Against Legg Mason Inc LM 7/28/2009 5/29/2009 5 Stockholder proposal regarding majority voting. For Against Against Dreyfus High Yield Strategies Fund DHF 26200S101 8/6/2009 6/2/2009 1 Election of Directors Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 2 Election of Directors Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 3 To approve a new investment advisory and administration contract with lower contractual fees between the Fund and UBS Global Asset Management (Americas) Inc. (UBS Global AM) Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 4 To approve a change in the Fund's investment policies to address recent market developments and make the Fund more competitive Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 5 To approve a shareholder proposal recommending that the board of directors take action, subject to market conditions, to afford common and preferred shareholders an opportunity to realize the net asset value of their shares. Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 8/12/2009 5/15/2009 6 To approve a shareholder proposal to terminate the investment advisory agreement between the Fund and UBS Global AM Split Against With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1A Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1B Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1C Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1D Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1E Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1F Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1G Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1H Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 2 Proposal to convert the fund to an open-end investment company and to adopt an amendment and restatement of the articles of incorporation to effectuate the proposal Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 1 Election of Directors Split For With/Against Mirror Vote TCW Strategic Income Fund TSI 9/15/2009 7/31/2009 2 Proposal pursuant to the Fund's articles of incorporation to convert the Fund to an open-end investment company and to adopt an amendment and restatement of the articles of incorporation to effectuate the proposal. Split For With/Against Mirror Vote Royce Value Trust RVT 9/23/2009 7/15/2009 1 Election of Directors Split For With/Against Mirror Vote FT/Four Crnrs Sr Fltg Rate Incm Fd II FCT 33733U108 9/21/2009 8/3/2009 1 Election of Directors Split For With/Against Mirror Vote Eaton Vance Senior Income Trust EVF 27826S103 10/30/2009 8/14/2009 1 Election of Directors Split For With/Against Mirror Vote iShares MSCI Emerging Markets Index Fund EEM 464287E22 11/4/2009 8/25/2009 1 Election of Directors Split For With/Against Mirror Vote iShares MSCI Emerging Markets Index Fund EEM 11/4/2009 8/25/2009 1 Election of Directors Split For With/Against Mirror Vote iShares Trust Russell 1000 Growth Index IWF 11/4/2009 8/25/2009 1 Election of Directors Split For With/Against Mirror Vote iShares Trust Russell 1000 Growth Index IWF 11/4/2009 8/25/2009 1 Election of Directors Split For With/Against Mirror Vote iShares Trust Russell 1000 Growth Index IWF 11/4/2009 8/25/2009 1 Approve a new investment advisory agreement between each company, on behalf of each of its funds, and barclays global fund advisors Split For With/Against Mirror Vote iShares MSCI Emerging Markets Index Fund EEM 11/4/2009 8/25/2009 1 Approve a new investment advisory agreement between each company, on behalf of each of its funds, and barclays global fund advisors Split For With/Against Mirror Vote Dreman/Claymore Dividend & Income Fd DCS 18385J105 10/23/2009 7/24/2009 3 Election of Directors Split For With/Against Mirror Vote Dreman/Claymore Dividend & Income Fd DCS 18385J105 10/23/2009 7/24/2009 1 To approve a new investment advisory agreement between the fund and Claymore Advisors, LLC. Split For With/Against Mirror Vote Dreman/Claymore Dividend & Income Fd DCS 18385J105 10/23/2009 7/24/2009 2 To approve an investment sub-advisory agreement among the fund, Claymore Advisors, LLC and Manning & Napier Advisors, Inc. Split For With/Against Mirror Vote Nuveen Floating Rate Income Fund JFR 67072T108 11/30/2009 10/2/2009 1D Election of Directors Split For With/Against Mirror Vote Nuveen Floating Rate Income Opportunity Fund JRO 6706EN100 11/30/2009 10/2/2009 1D Election of Directors Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 12/10/2009 10/30/2009 1 Election of Directors Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 12/10/2009 10/30/2009 2 To approve a new investment advisory agreement between the fund and brooklyn capital management, LLC. Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 12/10/2009 10/30/2009 3 To approve the replacement of the fund's fundamental investment objective with a non-fundamental investment objective of providing total return. Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 12/10/2009 10/30/2009 4 To eliminate the fund's fundamental investment policy to invest at least 80% of its net assets in insured municipal obligations. Split For With/Against Mirror Vote Insured Municipal Income Fund PIF 45809F104 12/10/2009 10/30/2009 5 To ratify the selection of tait, weller & baker LLP as the fund's independent registered public accounting firm for the fiscal year ending December 31, 2009. Split For With/Against Mirror Vote Wstrn Ast Clymr Infltn Lkd Opts&Inc Fd WIW 95766R104 1/12/2010 11/13/2009 1 To approve a new investment advisory agreement between the fund and Claymore Advisors, LLC. Split For With/Against Mirror Vote Wstrn Ast Clymr Infltn Lkd Opts&Inc Fd WIW 95766R104 1/12/2010 11/13/2009 2A To approve a new investment management agreement between Claymore Advisors, LLC and Western Asset Management company. Split For With/Against Mirror Vote Wstrn Ast Clymr Infltn Lkd Opts&Inc Fd WIW 95766R104 1/12/2010 11/13/2009 2B To approve a new investment management agreement among Claymore Advisors, LLC, Western Asset Management Company and Western Asset Management Company PTE. LTD. (Singapore) Split For With/Against Mirror Vote Wstrn Ast Clymr Infltn Lkd Opts&Inc Fd WIW 95766R104 1/12/2010 11/13/2009 2C To approve a new investment management agreement among Claymore Advisors, LLC, Western Asset Management Company and Western Asset Management Company Limited (London). Split For With/Against Mirror Vote Wstrn Ast Clymr Infltn Lkd Opts&Inc Fd WIW 95766R104 1/12/2010 11/13/2009 2D To approve a new investment management agreement among Claymore Advisors, LLC, Western Asset Management Company and Western Asset Management Company, LTD. (Japan). Split For With/Against Mirror Vote LMP Corporate Loan Fund TLI 50208B100 1/26/2010 12/4/2009 1 Election of Directors Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 1/6/2010 1 Election of Directors Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 1/6/2010 3 To approve a manager of managers structure for all spdr funds. Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 1/6/2010 4A To approve a manager of managers structure for all spdr funds. Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 1/6/2010 4B Update and standardize the spdr funds fundamental policies regarding: Purchasing and selling real estate. Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 1/6/2010 4C Update and standardize the spdr funds fundamental policies regarding: Issuing senior securities and borrowing money. Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 1/6/2010 4D Update and standardize the spdr funds fundamental policies regarding: Making Loans Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 4E Update and standardize the spdr funds fundamental policies regarding: Purchasing and selling commodities Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 1/6/2010 4F Update and standardize the spdr funds fundamental policies regarding: Concentrating investments in a particular industry or group of industries Split For With/Against Mirror Vote SPDR Barclays Capital Convertible Bond CWB 78464A359 3/19/2010 1/6/2010 4G Update and standardize the spdr funds fundamental policies regarding: Eliminating outdated fundamental investment policies not required by law. Split For With/Against Mirror Vote The China Fund, Inc. CHN 3/4/2010 12/31/2009 1 Election of Directors Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 1A Election of Directors Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 1B Election of Directors Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 1C Election of Directors Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 1D Election of Directors Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 1E Election of Directors Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 1F Election of Directors Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 2 To ratify and approve the appointment of Ernst & Young LLP, an independent registered public accounting firms, as the company's independent auditors for the fiscal year ending November 20, 2010, and to authorize the audit committee of the board of directors to set the independent auditors' remuneration. Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 3 To approve a proposal for the company, either through a new wholly-owned subsidiary or directly, to provide investment advisory services to others. Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 4 To amend the company's memorandum of association to permit the company to provide investment advisory services. Split For With/Against Mirror Vote ASA Ltd ASA G3156P103 3/11/2010 1/22/2010 5 To amend the company's fundamental investment policies to permit the company to acquire securities issued by an investment advisory subsidiary. Split For With/Against Mirror Vote General American Investors Co GAM 4/14/2010 2/16/2010 1 Election of Directors Split For With/Against Mirror Vote General American Investors Co GAM 4/14/2010 2/16/2010 2 Ratification of the selection of Ernst & Young LLP as Auditors Split For With/Against Mirror Vote PowerShares FTSE RAFI US 1000 Portfolio PRF 73935X583 3/22/2010 2/1/2010 1 Election of Directors Split For With/Against Mirror Vote Liberty All-Star Equity Fund USA 2/12/2010 4/29/2010 1 Election of Directors Split For With/Against Mirror Vote Liberty All-Star Equity Fund USA 2/12/2010 4/29/2010 3 Portfolio Management Agreement amount the equity fund, Alps Advisors, Inc. and Cornerstone Capital Management, Inc. Split For With/Against Mirror Vote Nuveen Multi-Strategy Income & Growth Fund JPC 67073B106 2/8/2010 4/6/2010 1C Election of Directors Split For With/Against Mirror Vote Nuveen Multi-Strategy Income & Growth Fund 2 JQC 67073D102 2/8/2010 4/6/2010 1C Election of Directors Split For With/Against Mirror Vote Alliance Bernstein Income Fund, Inc. ACG 01881E101 2/12/2010 3/31/2010 1 Election of Directors Split For With/Against Mirror Vote Tri-Continental Corp TY 2/12/2010 4/8/2010 1 Election of Directors Split For With/Against Mirror Vote Tri-Continental Corp TY 2/12/2010 4/8/2010 2 To ratify the selection of Ernst & Young LLP as the corporations independent registered public accounting firm. Split For With/Against Mirror Vote Liberty All-Star Equity Fund USA 2/12/2010 4/29/2010 1 Election of Directors Split For With/Against Mirror Vote Liberty All-Star Equity Fund USA 2/12/2010 4/29/2010 3 Portfolio Management Agreement amount the equity fund, Alps Advisors, Inc. and Cornerstone Capital Management, Inc. Split For With/Against Mirror Vote Source Capital, Inc. SOR 5/3/2010 3/5/2010 1 Election of Directors Split For With/Against Mirror Vote Source Capital, Inc. SOR 5/3/2010 3/5/2010 2 Continuation of the investment advisory agreement Split For With/Against Mirror Vote Rydex Russell Top 50 ETF XLG 78355W205 4/23/2010 2/24/2010 1 To approve a new investment advisory agreement between the fund and Padco Advisors II, Inc. Split For With/Against Mirror Vote Rydex Russell Top 50 ETF XLG 78355W205 4/23/2010 2/24/2010 2 To approve a new fundamental investment policy on borrowing money. Split For With/Against Mirror Vote Wstrn Ast Clymr Infltn Lkd Opts&Inc Fd WIW 95766R104 3/26/2010 5/25/2010 1 Election of Directors Split For With/Against Mirror Vote Boulder Total Return Fund, Inc. BTF 4/1/2010 5/3/2010 1 Election of Directors Split For With/Against Mirror Vote Boulder Total Return Fund, Inc. BTF 4/1/2010 5/3/2010 2 To approve an amendment to the bylaws regarding termination of the advisers. Split Against With/Against Mirror Vote The Gabelli Dividend & Income Trust GDV 36242H104 5/17/2010 3/15/2010 1 Election of Directors Split For With/Against Mirror Vote Highland Credit Strategies Fund HCF 43005Q107 6/4/2010 4/12/2010 1 Election of Directors Split For With/Against Mirror Vote SunAmerica Focused Alpha Growth Fund Inc FGF 5/18/2010 3/17/2010 1 Election of Directors Split For With/Against Mirror Vote SunAmerica Focused Alpha Growth Fund Inc FGF 5/18/2010 3/17/2010 2B To approve a shareholder proposal recommending that the board promptly initiate a self-tender offer under which the fund shall repurchase 50% of its issued shares at a price equivalent to 98% of net asset value per share. Split Against With/Against Mirror Vote Boulder Growth & Income Fund Inc. BIF 5/3/2010 4/1/2010 1 Election of Directors Split For With/Against Mirror Vote Boulder Growth & Income Fund Inc. BIF 5/3/2010 4/1/2010 2 To approve an amendment to the bylaws regarding termination of the advisers. Split Against With/Against Mirror Vote DWS Dreman Value Income Edge Fund Inc. DHG 23339M105 5/24/2010 4/9/2010 1 Election of Directors Split For With/Against Mirror Vote DWS Dreman Value Income Edge Fund Inc. DHG 23339M105 5/24/2010 4/9/2010 2 To consider a stockholder proposal requesting that the board of the fund take the necessary steps to declassify the fund's board of directors. Split Against With/Against Mirror Vote SunAmerica Focused Alpha Growth Fund Inc FGF 5/18/2010 3/17/2010 1 Election of Directors Split For With/Against Mirror Vote SunAmerica Focused Alpha Growth Fund Inc FGF 5/18/2010 3/17/2010 2B To approve a shareholder proposal recommending that the board promptly initiate a self-tender offer under which the fund shall repurchase 50% of its issued shares at a price equivalent to 98% of net asset value per share. Split Against With/Against Mirror Vote SunAmerica Focused Alpha Growth Fund Inc FGF 5/18/2010 3/17/2010 1 Election of Directors Split For With/Against Mirror Vote SunAmerica Focused Alpha Growth Fund Inc FGF 5/18/2010 3/17/2010 2B To approve a shareholder proposal recommending that the board promptly initiate a self-tender offer under which the fund shall repurchase 50% of its issued shares at a price equivalent to 98% of net asset value per share. Split Against With/Against Mirror Vote Cushing MLP Total Return Fund SRV 5/12/2010 4/14/2010 1 Election of Directors Split For With/Against Mirror Vote Tortoise Energy Infrastructure Corp TYG 89147L100 5/21/2010 3/1/2010 1 Election of Directors Split For With/Against Mirror Vote Tortoise Energy Infrastructure Corp TYG 89147L100 5/21/2010 3/1/2010 2 Approval for the company, with the approval of its board of directors, to sell or otherwise issue shares of its common stock at a price below its then current net asset value per share subject to the limitations set forth in the proxy statement for the 2010 annual meetingof stockholders. Split For With/Against Mirror Vote Tortoise Energy Infrastructure Corp TYG 89147L100 5/21/2010 3/1/2010 3 Ratification of Ernst & Young LLP as the company's independent registered public accounting firm to audit the financial statements of the company for the fiscal year ending November 30, 2010. Split For With/Against Mirror Vote DWS Dreman Value Income Edge Fund Inc. DHG 23339M105 5/24/2010 4/9/2010 1 Election of Directors Split Against With/Against Mirror Vote DWS Dreman Value Income Edge Fund Inc. DHG 23339M105 5/24/2010 4/9/2010 2 Western's proposal that the board take the necessary steps to declassify the board so that all directors are elected on an annual basis. Split Against With/Against Mirror Vote DWS Dreman Value Income Edge Fund Inc. DHG 23339M105 5/24/2010 4/9/2010 1 Election of Directors Split For With/Against Mirror Vote DWS Dreman Value Income Edge Fund Inc. DHG 23339M105 5/24/2010 4/9/2010 2 To consider a stockholder proposal requesting that the board of the fund take the necessary steps to declassify the fund's board of directors. Split Against With/Against Mirror Vote Macquarie Global Infr Total Return MGU 55608D101 6/24/2010 4/30/2010 1 Election of Directors Split Against With/Against Mirror Vote Affiliated Managers Group AMG 6/8/2010 4/13/2010 1 Election of Directors For For With Affiliated Managers Group AMG 6/8/2010 4/13/2010 2 To approve the long term executive incentive plan, as amended and restated. For For With Affiliated Managers Group AMG 6/8/2010 4/13/2010 3 To ratify the selection of PriceWaterhouseCoopers, LLP as the company's independent registered public accounting firm for the current fiscal year. For For With H&Q Life Sciences Fund HQL 6/8/2010 4/27/2010 1 Election of Directors Split For With/Against Mirror Vote H&Q Life Sciences Fund HQL 6/8/2010 4/27/2010 2 To ratify the selection of Deloitte&Touche LLP as the independent registered public accountants of the fund for the fiscal year ending September 30, 2010. Split For With/Against Mirror Vote Calamos Strategic Total Return Fund CSQ 6/9/2010 4/19/2010 1 Election of Directors Split For With/Against Mirror Vote Calamos Global Dynamic Income Fund CHW 12811L107 6/9/2010 4/19/2010 1 Election of Directors Split For With/Against Mirror Vote Calamos Convertible and High Income Fund CHY 12811P108 6/9/2010 4/19/2010 1 Election of Directors Split For With/Against Mirror Vote Clough Global Opportunities Fund GLO 18914E106 7/16/2010 5/17/2010 1 Election of Directors Split For With/Against Mirror Vote Clough Global Equity Fund GLQ 18914C100 7/16/2010 5/17/2010 1 Election of Directors Split For With/Against Mirror Vote The Central Europe and Russia Fund, Inc. CEE 6/28/2010 5/14/2010 1 Election of Directors Split For With/Against Mirror Vote The Central Europe and Russia Fund, Inc. CEE 6/28/2010 5/14/2010 3 To ratify the appointment by the audit committee and the board of directors of PriceWaterHouseCoopers, LLP, an independent public accounting firms, as independent auditors for the fiscal year ending December 31, 2010. Split For With/Against Mirror Vote DWS Global Commodities Stock Fund Inc GCS 23338Y100 6/28/2010 4/23/2010 1 Election of Directors Split For With/Against Mirror Vote DWS Global Commodities Stock Fund Inc GCS 23338Y100 6/28/2010 4/23/2010 3 To consider & vote upon an agreement and plan of reorganization and the transactions it contemplates, including the transfer of all of the assets of DWS Enhanced Commodity Strategy Fund, Inc.(The "ECS Closed-End Fund") to DWS Enhanced Commodity Strategy Fund, a series of DWS institutional funds (The"ECS Open-End Fund"), all as more fully described in the proxy statement. Split For With/Against Mirror Vote DWS Global Commodities Stock Fund Inc GCS 23338Y100 6/28/2010 4/23/2010 4 If properly presented at the meeting, a stockholder proposal to terminate the investment management agreement between the fund and Deutsche Investment Management Americas Inc. Split For With/Against Mirror Vote Morgan Stanley Emerging Markets Domestic Debt EDD 6/16/2010 4/15/2010 1 Election of Directors Split For With/Against Mirror Vote Morgan Stanley Emerging Markets Domestic Debt EDD 6/16/2010 4/15/2010 2 To consider and act upon any other business as may properly come before the meeting or any adjournments thereof. Split For With/Against Mirror Vote SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RiverNorth Funds By * /s/ Patrick W. Galley Patrick W. Galley, President Date: 8/12/2010 *Print the name and title of each signing officer under his or her signature.
